Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1, 3, 8, 10, 13 and 22-25 are under consideration in the instant Office Action.

Withdrawn Rejections 
The rejections of claims 1, 8, 10 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn upon further consideration.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1, 3, 8, 10, 13 and 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al., US2010/0285036 (in IDS, 6/6/2019, #14 and issued as Patent 8,496,938) in view of Stamatovic et al., 2006 (IDS, 6/6/2019, NPL16) and Argaw et al., 2009 (7/20/2021 PTO-892).
Smith teaches that CD100 (aka SEMA4D) plays a direct role in the demyelination and axonal degeneration seen in neuroinflammatory diseases which include multiple sclerosis and tumors (see paragraphs 5-7 and 10). Smith teaches that one of the receptors identified for CD100 is Plexin-B1 (see paragraphs 4, 33) as in instant claim 3. Smith teaches that the antibody against CD100 blocks CD100 binding to PlexinB1 receptor (see paragraphs 34, 127) as in instant claim 3. Smith teaches the antibodies VX15/2503 and 67 (see paragraphs 12, 14-17), the SEQ ID NOs: 6-8 (see paragraphs 20, 154), SEQ ID NOs: 14-16 (see paragraphs 21, 157) and SEQ ID NOs: 9, 10 and 17, 18 (see paragraphs 16-17) as required in instant claims 1, 8, 10, 13 and new claims 22-25. The sequences taught by Smith comprise the 6 CDRS of the monoclonal antibody of VX15/2503 and 67 as claimed in instant claims 1 and 22 and the heavy chain variable regions (VH) and light chain variable regions (VL) as claimed in instant claims 8, 10 and 13. Smith teaches that an antibody or antigen binding fragment thereof, which competitively or specifically binds to CD100, and competitively inhibits monoclonal antibody 2503, 67, or 76 from specifically binding to CD100, e.g., human, murine, or 
Stamatovic teaches that vasogenic brain edema is associated with a variety of neurological conditions like brain trauma, ischemic and hypoxic brain injury, multiple sclerosis and brain tumors (see Summary) as in instant claims 1 and 22. Stamatovic teaches that vasogenic brain edema occurs due to blood-brain barrier (BBB) disruption (see page 444, paragraph spanning 1st and 2nd column) as required in instant claims 1 and 22. Stamatovic teaches that in inflammatory conditions such as Alzheimer’s disease, Multiple Sclerosis, Meningitis and stroke that these are classic hallmarks of brain inflammation that includes BBB breakdown, edema formation and infiltration of peripheral blood cells (see page 445, 2nd column, 2nd paragraph) as in instant claim 1. Stamatovic fails to teach antibodies that decrease blood brain barrier permeability found in disorders and diseases like brain edema.
Argaw teaches that the breakdown of the blood brain barrier is an early and significant event in CNS inflammation (see abstract). Argaw teaches that loss of BBB integrity leads to dysregulation of CNS interstitial fluid and edema (see page 1977, 1st column, 2nd paragraph). Argaw teaches that downregulation of Claudin 5 is correlated with BBB breakdown in experimental autoimmune encephalomyelitis (EAE, a multiple nd column, 2nd paragraph). Argaw teaches that BBB breakdown in CNS inflammations like MS and ALS are linked to Claudin 5 as now required in instant claims 1 and 22. Argaw does not teach antibody treatment for CNS inflammation or BBB breakdown.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Smith, Stamatovic and Argaw. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Smith teaches treating MS and tumors with the instantly required antibodies and Stamatovic teaches that these inflammatory diseases, including MS and Alzheimer’s, all have the hallmark symptoms of BBB breakdown and brain edema. Argaw teaches that Claudin 5, a tight junction transmembrane protein, is downregulated in BBB breakdown. Stamatovic teaches that the BBB breakdown is linked to proinflammatory mediators that activate the Rho pathway and disturb the tight junctions of the endothelial cells of the BBB (see page 448, 1st column, 2nd paragraph) and Smith teaches that Rho pathway is activated due to the CD100 (SEMA4D; see paragraph 121). All of the diseases and disorders are due to neuroinflammation and reducing the inflammation would prove beneficial. Further, MPEP 2145(II) states: “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)” (“The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable Therefore, one would inherently produce a decreased blood brain barrier permeability (as in instant claims 1 and 22) by administering the SEMA4D antibody to the same patient population whether one of skill in the art was aware of the required end result or not. 
Further, one of ordinary skill in the art would be motivated to use antibodies that target SEMA4D (aka CD100) and antibodies to target its receptor, Plexin-B1 since it has been shown that theses antigens and its receptors are involved the inflammation process and it would be obvious to target these components of the pathway to reduce the possibility of continued stimulation of the Plexin-B1 receptor by the endogenous binding protein SEM4D since it has already been shown that the anti-SEMA4D antibody is capable of treating inflammation and its effects by targeting this specific pathway. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  
Therefore, claims 1, 3, 8, 10, 13 and 22-25 are obvious over Smith, Stamatovic and Argaw.

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. Applicant argues that neither reference teaches the claimed antibody to treat the selected group of neuroinflammatory disorders or that the claimed treatment would decrease the associated BBB permeability. These arguments are not found persuasive because the combination of references make it obvious to try the claimed antibody treatment to the same patient population and would produce the intended In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Smith clearly teaches using the antibody in a neuroinflammatory setting but is silent on the intended result of reducing BBB permeability and Stamatovic provides the teaching that inflammation in MS and Alzheimer’s disease leads to BBB breakdown. Argaw further discloses that BBB breakdown is present early in CNS inflammation and that this is found in both MS and ALS disease. Therefore, the references provide a clear teaching to one of ordinary skill in the art the link between inflammation, Alzheimer’s disease, MS and ALS and BBB breakdown and administering the instantly claimed antibody. The art provides clear guideposts that teach that the claimed antibody treats diseases with neuroinflammation and would decrease BBB permeability when treating neuroinflammation with the required antibody in the same patient population. Applicant appears to dismiss the Argaw reference as a mere teaching of the CLN expression is regulated by VEGF-A and ignores that Argaw teaches the connection between clauidin-5 and blood brain barrier and the BBB breakdown in CNS inflammation like MS and ALS.  Argaw provides a clear link to one of ordinary skill in the art the that the BBB breakdown is linked by Claudin-5 in the same types of dieses, CNS inflammation with edema, along with Stamatovic’s teachings that in inflammatory conditions such as Alzheimer’s disease, Multiple Sclerosis, Meningitis and stroke that these are classic hallmarks of brain inflammation that includes BBB breakdown, edema formation and infiltration of nd column, 2nd paragraph). The combination of the three references of record clearly provide support for the idea that a treatment of CNS inflammation, as taught by Smith would be obvious to implement in view of the teachings of Stamatovic and Argaw.
Finally, absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  “Good science and useful contributions do not necessarily result in patentability.” PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007). Smith already provides the teaching in the art to have a reasonable expectation of success and treating neuroinflammatory diseases with the required antibody and one of ordinary skill in the art has a reason to try the treatment in other neuroinflammatory disease such as Alzheimer’s and ALS in view of Stamatovic's and Argaw’s teachings that there is BBB breakdown in Alzheimer’s disease and ALS due to neuroinflammation. Finally, applicant’s argument that the Rho pathway is complex and only one of the signaling pathways is affected by SEMA4D/Plexin B1 interactions does not detract from the fact that this would provide a reasonable expectation of success in one ordinary skill in the art. The clear connection in the art between SEMA4D/Plexin B1 interactions and RhoA pathway provides motivation to try with a reasonable expectation of success. Therefore, the applicant’s arguments are not found persuasive and the rejection is maintained.

Conclusion
No claims are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649